Title: To Alexander Hamilton from Tench Coxe, 10 October 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, October 10, 1794. “The Advertiset. for the military supply of Clothing for 1795 was predicated upon that from yr. office for 1794, there being at the time no regular requisition from you for the purchase. It is observed now, that no blankets were included in the advert. from this office. The contract being about to be closed it is wished to know what has been the mode by wh. the Blankets for 1794 were supplied.…”
